DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 8, 10, 11, 15-16, and 20 are objected to because of the following informalities:
Claim 1, line 2, omit the comma after “blade” such that line 2 reads “at least one rotor blade adapted to turn a shaft”
Claim 1, line 8, “direct the wind to the rotor blades” should read “direct the wind to the at least one rotor blade”
Claim 8, line 1, “wherein α is” should read “wherein angle α is”
Claim 10, line 1, “having a height-to-width ratio of between” should read “wherein a height-to-width ratio of the vertical axis wind turbine is between”
Claim 11, line 2, omit the comma after “blade” such that line 2 reads “at least one rotor blade adapted to turn a shaft”
Claim 11, line 10, “direct the wind to the rotor blades” should read “direct the wind to the at least one rotor blade”
Claim 15, line 1, “having a height-to-width ratio of between” should read “wherein a height-to-width ratio of the vertical axis wind turbine is between”
Claim 16, line 2, omit the comma after “blade” such that line 2 reads “at least one rotor blade adapted to turn a shaft”
Claim 16, line 11, “direct the wind to the rotor blades” should read “direct the wind to the at least one rotor blade”
Claim 16, line 14, “wherein α is” should read “wherein angle α is”
Claim 20, line 1, “wherein α is” should read “wherein angle α is”
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 16, 17, 18, and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 3, and 4, respectively, of U.S. Patent No. 10,612,515. 
	Although the claims are not identical, they are not patentably distinct from one another.  The present application (16/841406) claims are broader in at least one aspect.
For claim 16:
Regarding the broadening aspect of the present application claims, the following comparison is a comparison between present application claim 16 and U.S. Patent 10,612,515 claim 1.
U.S. Patent (10,612,515) Claim 1
Application (16/841406) Claim 16
A vertical axis wind turbine, comprising: 


at least one rotor blade turning a shaft; 


at least one rotor plate attached to the at least one rotor blade at one or both of a top and a bottom of the at least one rotor blade; 

a rotationally symmetric stator skirt, supporting the at least one rotor plate and comprising N identical trapezoidal panels, each trapezoidal panel forming an angle α with respect to a horizontal axis, the stator skirt having a horizontal cross-section of a regular polygon having N sides; 

at least one stator fin, each stator fin being attached at a bottom of the stator fin to the stator skirt and comprising a fin flip, the fin flip being disposed at an angle of β relative to a longitudinal axis of the stator fin and adapted to compress wind and direct the wind to the rotor blades in a predetermined direction; 

and a top frame, attached to a top of each stator fin, wherein α is 36° or  60°.
A vertical axis wind turbine, comprising: 

at least one rotor blade, adapted to turn a shaft; 

at least one rotor plate attached to the at least one rotor blade at one or both of a top and a bottom of the at least one rotor blade; 

a rotationally symmetric stator skirt, supporting the at least one rotor plate and comprising N identical trapezoidal panels, each trapezoidal panel forming an angle α with respect to a horizontal axis, the stator skirt having a horizontal cross-section of a regular polygon having N sides; 

at least one stator fin, each stator fin being attached at a bottom of the stator fin to the stator skirt and comprising a fin flip, the fin flip being disposed at an angle of β relative to a longitudinal axis of the stator fin and adapted to compress wind and direct the wind to the rotor blades in a predetermined direction; 

and a top frame, attached to a top of each stator fin, wherein α is less than about 45° or more than about 55°.





Thus, it is apparent, for the broadening aspect, present application claim 16 is broader since claim 16 recites two ranges of angle α.  U.S. Patent claim 1 recites two angles of α, wherein each value of α lies within a range claimed in claim 16 and therein, the present application claim 1 is anticipated by U.S. Patent claim 1.  Following the rationale in re Goodman, cited above, where applicant has once been granted a patent of a co-pending application containing a claim for the specific or narrower invention, applicant may not then obtain a second patent with a claim for the generic or broader invention without first submitting an appropriate terminal disclaimer.  

For dependent claims 17, 18, and 19 the recited limitations are contained in U.S. Patent 10,612,515 claims 2, 3, and 4, respectively.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-8, 10, and 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding claim 7, the term "about" is a relative term which renders the claim indefinite.  The term "about" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For instance, it is unclear of the degree or the extent of “about” in terms of the precision of the angle with respect to the ranges recited by the claim.  As an example, it is unclear whether 45.45° or 45.5° would fall within the range of being less than about 45°.  The end points of the recited ranges are therefore unclear and ambiguous due to the term “about”. Therefore, since the Applicant has not specified a definition of the term “about”, the metes and bounds of the claim cannot be determined, which renders the claim indefinite.
Regarding claim 8, the claim also uses the term “about” to define two angle ranges and is indefinite for the same reasons as set forth above in the rejection for claim 7.  The end points of the recited ranges are unclear and ambiguous due to the term “about”.  Therefore, since the Applicant has not specified a definition of the term “about”, the metes and bounds of the claim cannot be determined, which renders the claim indefinite.
Regarding claim 10, the claim recites a height-to-width ratio of between about 0.1 and about 3.0.  The term "about" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For instance, it is 
Claim 15 is indefinite for the same reasons as set forth in the rejection for claim 10 above.
Regarding claim 16, the term "about" is a relative term which renders the claim indefinite.  The term "about" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For instance, it is unclear of the degree or the extent of “about” in terms of the precision of the angle with respect to the ranges recited by the claim.  As an example, it is unclear whether 45.45° or 45.5° would fall within the range of being less than about 45°.  The end points of the recited ranges are therefore unclear and ambiguous due to the term “about”.  Therefore, since the Applicant has not specified a definition of the term “about”, the metes and bounds of the claim cannot be determined, which renders the claim indefinite.
Claim 20 is indefinite because the claim further recites wherein α is one of (i) more than about 12° and less than about 45° and (ii) more than about 55° and less than about 80°.  The term "about" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the 
Claims 17-19 are also rejected due to their dependency on claim 16.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 9, and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Zweigle (DE 102009042536, with citations from translation cited in PTO-892) in view of Chung (U.S. 7,969,036).
Regarding claim 1, Zweigle discloses a vertical axis wind turbine ([0001], Figures 1-3) , comprising: at least one rotor blade (3), adapted to turn a shaft (shaft “s”, shown in Fig. 1’ below); a rotationally symmetric stator skirt (stator skirt “sk” shown in Fig. 3’ below is rotationally symmetrically about an imaginary centered vertical axis of the wind 

    PNG
    media_image1.png
    651
    671
    media_image1.png
    Greyscale

Fig. 1’


    PNG
    media_image2.png
    628
    529
    media_image2.png
    Greyscale

Fig. 3’
Zweigle does not specifically disclose wherein each stator fin comprises a fin flip, the fin flip being disposed at an angle of β relative to a longitudinal axis of the stator fin and adapted to compress wind and direct the wind to the rotor blades in a predetermined direction.
Chung teaches of an apparatus that uses wind energy to generate electric power, which is within the same field of endeavor as the claimed invention.  Specifically, Chung teaches of upright plates (41, which resemble the stator fins (2) disclosed in Zweigle) wherein each upright plate (41) comprises a fin flip (411, as shown in Fig. 4).  Each fin flip (411) is disposed at an angle (angle θ shown in Fig. 4) relative to a longitudinal axis (axis “a” labeled in Fig. 4’ below) of the stator fin (41) and adapted to compress wind (as shown by the bent shape of fin flip 411 with respect to the stator fin 

    PNG
    media_image3.png
    756
    827
    media_image3.png
    Greyscale

Fig. 4’
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zweigle in view of Chung by modifying the stator fins (2) disclosed in Zweigle to include a fin flip structure 411 as taught by Chung such that the stator fins have a fin flip structure in order to ensure that wind from different directions can be guided by the stator fins to blow onto the first side surfaces of the rotor blades (Chung, Col. 4, lines 1-4).  This configuration ensures that the wind 

Regarding claim 2, the combination of Zweigle and Chung further discloses wherein the predetermined direction is counterclockwise (Zweigle discloses of a counterclockwise direction as shown by the rotational arrow in Fig. 2; Chung also discloses of a predetermined counterclockwise direction (counterclockwise arrows) shown in Fig. 4).
Regarding claim 3, the combination of Zweigle and Chung further discloses wherein the at least one rotor blade comprises three rotor blades (the term “comprises” is open-ended and does not exclude or restrict the at least one rotor blade to only three rotor blades. Therefore, the wind turbine rotor shown in Fig. 2 of Zweigle comprises three rotor blades (3)).  
Regarding claim 4, the combination of Zweigle and Chung further discloses wherein at least one of a leading vertical face and a trailing vertical face of each rotor blade is arcuate or parabolic (as shown in Fig. 2’ below of Zweigle, the leading vertical face (LF, also shown in Fig. 3’) is arcuate, wherein the arcuate surface of each blade 3 is first impacted by the incoming wind such that the rotor rotates in a predetermined counterclockwise direction).

    PNG
    media_image4.png
    495
    627
    media_image4.png
    Greyscale

Fig. 2’
Regarding claim 5, the combination of Zweigle and Chung further discloses wherein the at least one stator fin comprises three stator fins (the term “comprises” is open-ended and does not exclude or restrict the at least one stator fin to only three stator fins. Therefore, the wind turbine structure shown in Fig. 2 of Zweigle comprises three stator fins (2)).
Regarding claim 6, the combination of Zweigle and Chung further discloses wherein the wind-facing surface of the stator skirt (Zweigle, the outer surface of the stator skirt “sk” is the wind-facing surface) comprises a lower conical portion (lower portion of “sk” is circular and conical, as shown by the portion labeled “cp” in Fig. 3’ and also shown in Fig. 1’, and therein such portion “cp” is a lower conical portion) and an upper parabolic portion (as shown in Fig. 1’, the upper portion of stator skirt “sk” has an upper parabolic portion labeled “up” as such portion is parabolic).


Regarding claim 11, Zweigle discloses a vertical axis wind turbine ([0001], Figures 1-3) , comprising: at least one rotor blade (3), adapted to turn a shaft (shaft “s”, shown in Fig. 1’); a rotationally symmetric stator skirt (stator skirt “sk” shown in Fig. 3’ is rotationally symmetrically about an imaginary centered vertical axis of the wind turbine, [0004], [0005]), wherein at least a portion of a wind-facing surface of the stator skirt is parabolic (outer surface of the stator skirt “sk” is a wind-facing surface; as shown in Fig. 1 and also in the top figure of Fig. 4, the stator skirt “sk” is parabolic), and wherein the stator skirt has a horizontal cross-section of an ellipse (Zweigle discloses that housing (1) is symmetrical on both sides (i.e. top and bottom) and therein has the same shape as stator skirt “sk”, as shown in Fig. 1’, [0005].  Therefore, the top view of Fig. 2 is indicative that the outer profile shape of the housing (1) is a circle, which applies to the stator skirt “sk”.  Therefore, a cross section of the stator “sk” taken about a horizontal 
Zweigle does not specifically disclose wherein each stator fin comprises a fin flip, the fin flip being disposed at an angle of β relative to a longitudinal axis of the stator fin and adapted to compress wind and direct the wind to the rotor blades in a predetermined direction.

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zweigle in view of Chung by modifying the stator fins (2) disclosed in Zweigle to include a fin flip structure 411 as taught by Chung such that the stator fins have a fin flip structure in order to ensure that wind from different directions can be guided by the stator fins to blow onto the first side surfaces of the rotor blades (Chung, Col. 4, lines 1-4).  This configuration ensures that the wind turbine can generate a stable, reliable electrical output despite changing wind directions (Chung, Col. 4, lines 5-7).  
Regarding claim 12, the combination of Zweigle and Chung further discloses wherein at least one of a leading vertical face and a trailing vertical face of each rotor 
Regarding claim 13, the combination of Zweigle and Chung further discloses wherein the wind-facing surface of the amplifier stator skirt (Zweigle, the outer surface of the stator skirt “ask” is the wind-facing surface) comprises an upper conical portion (upper portion of “ask” is circular and conical, as shown by the portion labeled “acp” in Fig. 3’ and also shown in Fig. 1’, and therein such portion “acp” is an upper conical portion) and a lower parabolic portion (as shown in Fig. 1’, the lower portion of amplifier stator skirt “ask” has a lower parabolic portion labeled “lp” as such portion is parabolic).
Regarding claim 14, the combination of Zweigle and Chung further discloses wherein at least one of the ellipse of the stator skirt (“sk”) and the ellipse of the amplifier skirt (“ask”) is a circle (Zweigle, the lower surface of stator skirt “sk” and the top surface amplifier stator skirt “ask” are each a circle, as shown in Fig. 3.  Therefore, a cross section of the amplifier stator skirt “ask” taken about a horizontal plane would show a circle cross section of the amplifier stator skirt.  Since the amplifier stator skirt “ask” is symmetrical to the stator skirt “sk”, [0005], a cross section of the stator skirt “sk” taken about a horizontal plane would also show a circle cross section of the stator skirt).

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Zweigle (DE 102009042536, with citations from translation cited in PTO-892) in view of Chung (U.S. 7,969,036) as applied in claim 1 above, and further in view of Sharak et al. (U.S. 4,269,563).
	Regarding claim 7, the combination of Zweigle and Chung does not specifically disclose wherein an angle α between the wind-facing surface of the stator skirt (“sk”, Fig. 3’) and a horizontal axis, as measured by an average or at any point of the stator skirt, is less than about 45° or more than about 55°.  
Sharak et al. teaches of a wind turbine, which is within the same field of endeavor as the claimed invention.  Specifically, Sharak et al. wherein an angle α between the wind-facing surface of the stator skirt (surface of air guide 8 (which is complementary to the angled air guide 6) is the wind-facing surface of a stator skirt, as shown in Fig. 4) and a horizontal axis (labeled “h” in Fig. 4’’ below), as measured by an average or at any point of the stator skirt, is less than about 45° or more than about 55° (Sharak teaches of an angle range 20° to 35° as illustrated in Fig. 4 and taught in Col. 3, lines 22-26).  An angle taught within the range of 20° to 35° lies within the recited claim range of less than about 45°.  

    PNG
    media_image5.png
    418
    681
    media_image5.png
    Greyscale

Fig. 4’’

	Regarding claim 8, the combination of Zweigle, Chung, and Sharak et al. further discloses wherein α is between about 35° and about 40° or between about 55° and about 65°.  Sharak further teaches that the slope of the air guides 6, which rest against air guides 8 and therein the air guides (6, 8) are complementarily sloped, can range from 0° to 55° on an upper side and from 0° to 35° on a lower side of the air guide (Col. 3, lines 23-33).  Therein, Sharak further teaches of an angle value of α within either range recited in the claim (i.e., 35° is within the range between about 35° and about 40° and 55° is within the range between about 55° and about 65°).

Allowable Subject Matter
Claims 10 and 15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.



Claim 15 would be allowable for the same reasons set forth in claim 10.

Claims 16-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph as well as the double patenting rejection set forth in this Office action.
Regarding claim 16, the prior art of record fails to disclose or suggest of at least one rotor plate attached to at least one rotor blade at a top or bottom thereof or both along with a stator skirt comprising trapezoidal panels wherein the stator skirt has a horizontal cross-section of a regular polygon that has N sides.  Zweigle fails to disclose or suggest of at least one rotor plate along with a stator skirt comprising trapezoidal panels.  
Roberts et al. (U.S. 7,329,965) discloses of rotor plates (31, 32, 33, 34), but fails to disclose or suggest of a stator skirt having trapezoidal panels and the stator skirt having a horizontal cross-section of a regular polygon having N sides.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Gingras et al. (U.S. 6,790,007) discloses of a wind turbine base structure.
Roberts et al. (U.S. 7,329,965) discloses of a vertical axis wind turbine.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC J ZAMORA ALVAREZ whose telephone number is (571)272-7928.  The examiner can normally be reached on Monday-Friday 7:30 am- 5:00 pm EST alternating Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, COURTNEY HEINLE can be reached on (571)270-3508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
/ERIC J ZAMORA ALVAREZ/Examiner, Art Unit 3745                                                                                                                                                                                                        04/22/2021